DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 13 are canceled.
Claims 1, 3, 6, 8-10, 12, 14, and 18-20 are currently amended.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12 and 14-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a computer-implemented method for determining an illuminant for an input image, the method comprising: receiving the input image in raw-RGB format comprising an input color space; determining a final illuminant by applying a result illuminant to the input color space, determining the result illuminant from a learned mapping space comprising: receiving a plurality of training images in raw-RGB format; generating the learned mapping space by passing a color distribution of each of the plurality of training images to a first machine learning model; generating a plurality mapped images by applying the learned mapping space to each of the plurality of training images; and determining the result illuminant by passing a color distribution of each of the plurality of mapped images as input into a second machine learning model; and outputting the final illuminant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2015/0326842 to Huai discloses an automatic white balance method and an electronic media device incorporating the method deploy characterized individual human facial color features set of a user or users of the device as reference color surfaces in automatic white balance illuminant estimation and color adjustments, which could improve illuminant estimation accuracy, provide flexible color adjustment options and render the image color to each user's own satisfaction taking into account user preferred rendition as target values through a human-machine interactive interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672